Citation Nr: 1604600	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  15-25 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for specified trauma and stress-related disorder.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from August 1943 to May 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).  


REMAND

With regard to the claim for an initial disability rating in excess of 30 percent for specified trauma and stress-related disorder, during the October 2015 hearing before the Board, the Veteran and his spouse testified to his increased symptoms since the most recent November 2014 VA examination.  Specifically, the Veteran reported that he did not have any friends or enjoy any hobbies.  He further asserted that he experienced difficulty sleeping, and sometimes stayed in bed for half of the day.  The Veteran's spouse stated that the Veteran isolated himself from family members, and had problems getting along with others.  She also indicated that the Veteran had issues with his memory, to include forgetting to shut off the stove.  Finally, the Veteran's spouse stated that the Veteran had nightmares and often woke up "fighting."  

The November 2014 VA examiner did not render a diagnosis, and the grant of service connection was based upon a symptom of anxiety and a confirmed stressor, noted as a specified trauma and stress-related disorder.  Moreover, the November 2014 VA examiner failed to provide a Global Assessment of Functioning (GAF) score.  The examiner also did not provide a full examination of the Veteran, as the Veteran's mood, affect, knowledge, concentration, memory, suicidal ideation, or homicidal ideation were not addressed.  In addition, VA outpatient treatment records dated in 2015 demonstrate diagnoses of posttraumatic stress disorder 

(PTSD) and major depressive disorder, as well as note symptoms of passive suicidal ideation, and memory problems; however, such records do not distinguish which symptoms are attributed to the Veteran's service-connected specified trauma and stress-related disorder.  Thus, the evidence of record is insufficient for the Board to distinguish between symptoms of service-connected specified trauma and any other diagnosed psychiatric disorder that may be present.  Accordingly, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Finally, during the aforementioned hearing, the Veteran asserted that he received ongoing treatment for his service-connected mental health disorder at the VA Medical Center in Clarkson, Kentucky.  The record contains VA outpatient treatment records to June 2015; thus, VA must obtain any VA outpatient treatment records from June 2015 to the present.  See 38 C.F.R. § 3.159 (c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain VA outpatient treatment records from the VA Medical Center in Clarkson, Kentucky dated in June 2015 to the present.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received 

or a response that records do not exist is not received.  
All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded a VA psychiatric examination to determine the current severity of his service-connected specified trauma and stress-related disorder.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's specified trauma and stress-related disorder symptoms to include:  affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal 

appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must attempt to distinguish symptomatology which is attributable to the Veteran's service-connected specified trauma and stress-related disorder and that which is attributable to any other diagnosed psychiatric disorder, to include PTSD and/or major depressive disorder.  Specifically, the examiner must address the Veteran's complaints of suicidal ideation, memory loss, anxiety, and sleep disturbance documented in his VA outpatient treatment records or noted during his testimony.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this must be indicated.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  This case has been advanced on the Board's docket.  Accordingly, expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




